Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur in the majority’s conclusion that under the reasoning of Rosenblatt v. Baer (1966), 383 U.S. 75, appellant, H. Don Scott, as superintendent of *270the local public schools, is a public official for purposes of the law of defamation and that, as such, Scott failed to prove actual malice as required by Dupler v. Mansfield Journal (1980), 64 Ohio St. 2d 116 [18 O.O.3d 354]. Therefore, I agree that the appellees were entitled to summary judgment in the instant case.
However, I am compelled to dissent from the majority’s convenient reconsideration and reversal of this court’s recent holding that the very article we considered today constitutes an assertion of fact. See Milkovich v. News-Herald (1984), 15 Ohio St. 3d 292. In my view, Milkovich’s characterization of the language at issue in the instant case was sound law and should not be disturbed. Further, given the majority’s resolution of the other issues, its treatment of Milkovich is both overreaching and gratuitous.9
As the majority correctly recites:
“It is implicit in the doctrine of stare decisis that some principle be established that the public may rely upon with the understanding it will not lightly be overturned. The underlying rationale for stare decisis is the importance of constancy and consistency in law. In the absence of consistency and constancy the value of law in society is diminished. * * *”
But having recited the underpinnings of stare decisis, the majority rejects the doctrine in this case, based upon its distorted and incomprehensible view that our opinion in Milkovich failed to set forth a workable “rule.” Clearly, the majority’s reading of Milkovich would discount the paragraph wherein, having recited the options selected by other courts, we stated: “While we decline to establish a per se rule in determining what constitutes a protected opinion or a potentially redressable assertion of fact [as, I note, today’s majority also purports to decline], our review of the instant cause leads us to conclude that the lower courts erred in holding that the statements in issue were nothing more than the writer’s ‘heartfelt’ opinion. We find that the statements in issue are factual assertions as a matter of law, and are not constitutionally protected as the opinions of the writer.” Id. at 298-299. On what basis did the Milkovich majority reach that conclusion? Our two-prong “test” immediately followed: “Nothing in the article effectively precautions the reader that the author’s statements are merely his considered opinions. The plain import of the author’s assertions is that Milkovich, inter alia, committed the crime of per jury in a court of law.” (Emphasis added.) Id. at 299. If the majority today is so ready to castigate the Milkovich test, certainly its solution is no improvement. Indeed, I maintain that even under the “rule” purportedly adopted *271today by the “revolving door advocates” of stare decisis,10 the statements considered in Milkovich and reconsidered today constitute assertions of fact and, as such, are not entitled to First Amendment protection as the opinions of the writer.
In applying its newly adopted “totality of circumstances test,” even the majority concedes that the first factor, “the specific language used,” creates “the clear impact of some nine sentences and a caption” that “appellant ‘lied at the hearing after * * * having given his solemn oath to tell the truth.’ ” Thus, the language used states a factual assertion that appellant committed perjury. The majority so concedes, and the Milkovich majority so recognized.11 (The only difference today is that the majority no longer seems to find this factor to be important.)
*272The majority previous thereto stated that the determination of whether an averred defamatory statement constitutes opinion or fact is a question of law for the court, and not for a jury. (See Milkovich, supra, at 298, wherein we held as a matter of law that the statement was a factual assertion.) It then wends its tortuous way through a four-factor “totality of circumstances test,” alternately labeling the so-called factors as concerns. This is all by way of leading to the majority’s conclusion that the Diadiun statement that plaintiff lied under oath (committed perjury) was constitutionally protected opinion and not a statement of fact as a matter of law both under the federal Constitution and the Ohio Constitution. This sounds exactly like Big Brother in Orwell’s Nineteen Eighty-Four, where, by convoluted reasoning, contradictory terms or concepts are considered to be synonymous.12
The majority also concedes that the second factor, “whether the statement is verifiable,” operates in appellant’s favor on the facts of this case, because “[ujnlike a subjective assertion the averred defamatory language is an articulation of an objectively verifiable event.” The majority’s determination of these first two factors in favor of plaintiff should conclusively support a finding that the article is a statement of fact accusing plaintiff of the crime of peijury, and is therefore defamatory per se. However, in my view, the majority’s abortive attempt to clear up the law of defamation with a workable test breaks down as it proceeds further and attempts to apply the third and fourth factors.
When applying the third factor, the “general context of the statement,” the majority gives lip service to the “potential for abuse” which would occur if terms such as “in my opinion” or “I think” were held conclusively to distinguish expressions of opinion from assertions of fact, but then proceeds to find phrases which are indistinguishable from those terms determinative in this case. In my (apparently “most gullible”) view, the caption “TD Says” is merely a “catchy” means of identifying the writer, and does not cut distinctively one way or the other as a signal that what follows will be opinion or fact. Similarly, the second headline, *273“. . .Diadiun says Maple told a lie” merely identifies the author of the factual assertion which follows.
The point is that the majority’s new “test” is, in practice, so malleable and spongy as to permit any interpretation anyone wishes. It will enable any judge or reviewing court to label any clearly libelous statement of fact as a statement of opinion and thereby for all practical purposes create absolute immunity for every congenital liar who publicly utters or writes slanderous or libelous statements. Most likely, given a close reading, the article in question combines assertions of fact with expressions of opinion in the hope that the facts asserted will bolster the impact of the opinions. Nonetheless, that combination should not detract from the majority’s specific finding that the language used imparts “the clear impact” that appellant committed the crime of perjury, and that the article reinforces that “impact” with a quotation attributed to a named, apparently reputable source, a fact which the majority characterizes as merely “troubling.” Given the lack of clear guidance that the majority’s “test” provides, this is an ideal case to apply the doctrine of stare decisis.
Finally, I look to the majority’s analysis of the fourth factor: “the broader context in which the statement appeared.” The majority’s suggestion that sports writers are inherently less believable than others (for example, a “Law Correspondent”) ought to belie any perceived legitimate legal analysis which follows. Indeed, this “fourth factor” really adds nothing to the other factors discussed supra, and submerges further into the morass of a Serbonian bog those seeking to distinguish a statement of fact from one of opinion in any future case. The clear message of the majority in the second to last paragraph of its opinion is that in order to avoid a defamation suit, one should put the controversial statement on the sports page, which is another way of saying that any fact appearing on the sports page is not to be believed because it is mere constitutionally protected opinion. All of the so-called four factors, concerns and/or tests amount to no more than a geyser spouting judicial steam, fog, and mist.
I note with interest Justice Holmes’ particular judicial hypocrisy13 as to the doctrine of stare decisis which, by his presence in today’s majority, amounts to a double-standard of justice. When displeased by the majority’s holding, Justice Holmes has often pontificated as to the sanctity of stare decisis and irreverence by its disregard. See Saunders v. Zoning *274Dept. (1981), 66 Ohio St. 2d 259 [20 O.O.3d 244], in which Justice Holmes, dissenting, at 265, stated: “The flexibility effected by this decision, which, in effect, overruled syllabus law as pronounced by this court only nine months ago, * * * transforms the law of stare decisis into that which assumed a stability not unlike a revolving door. It would seem that the law of this state will be now governed by what might be the personnel of the court, or the panel hearing and writing upon a case, or both, at any given point in time.” I note further that Justice Locher concurred in Justice Holmes’ dissenting view in that case. And in Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20 [22 O.O.3d 152], Justice Holmes, dissenting at 29, stated: “Again we find * * * that the law of this state, as most recently pronounced by this court, moves rapidly through the revolving door of change, further eroding any vestige of stare decisis that might remain as a legal principle to be followed by the bench and bar of Ohio.” Further, at 31, Justice Holmes continued: “It would appear that 15 months is quite enough for the law of this state as pronounced by a majority of this court to be settled and followed by our legal community. * * * [T]he validity of stare d&cisis as a controlling principle in settling the law of this state is only valid under the condition of a non-changing pattern of the membership of the court — hardly a satisfactory condition of stability of the law upon which lower courts and practitioners in Ohio may reasonably rely.
“Believing in the principle of stare decisis where the same matter had recently been fairly debated and considered by this court, and where no additional relevant factors are presented which would alter our prior announcement on the subject, I would so adhere to our prior determination * * 14
In the instant appeal, Justice Holmes now joins a bare majority of four which cavalierly overrules Milkovich, supra, decided less than two years ago and (coincidentally?) on the eve of this court’s most recent change of personnel by the election of two new justices who took office in January 1985. These two new justices have joined Justices Holmes and Locher in smashing to smithereens their sacred doctrine of stare decisis. Justice Holmes has given nary the slightest indication for his apparent recant of reverence for the doctrine of stare decisis. Apparently, stare decisis is meaningful, in any case, only when Justice Holmes is part of a minority strongly opposed to the majority’s visionary, progressive holdings. Justice Locher must share the same view. Such treatment truly renders stare decisis a doctrine of convenience in which the “revolving door” turns at the writer’s pleasure.
In light of the transparently weak analysis the majority has employed to overrule and repudiate this court’s recent holding as to precisely the *275same newspaper article at issue in Milkovich, Justice Holmes’ own words in his dissent in Wilfong v. Batdorf (1983), 6 Ohio St. 3d 100, 109, again most appropriately describe the majority’s action: “I strongly conclude that the law as most recently announced * * * should be followed by the court in this case. To do otherwise again completely demolishes any remaining semblance of the doctrine of stare decisis in this state. The only change that has taken place which would conceivably alter our position as announced in * * * [here, Milkovich, decided December 31, 1984] has been an intervening change of personnel on the court — precisely the type of changed circumstance that the doctrine of stare decisis has been relied upon to maintain the stability of the case law of this jurisdiction. What confidence may attorneys, judges and litigants have in the stability of the decisional law of this court? This query is self-answering.”
The views expressed by the majority as well as by all three dissenting justices reveal that there is unanimity of all seven justices that the summary judgment in favor of defendants should be affirmed simply and solely by holding that plaintiff was a public official for defamation purposes, requiring proof of actual malice by defendants which, as a matter of law, was not established. We need go no further in reaching a unanimous judgment in favor of defendants.
In order to curry favor with the media at large in an election year, favor which is particularly beneficial to one of its majority, a majority of four rushes hell-bent to overrule Milkovich.15 The so-called champions of stare decisis are anything but that when the prior decision is at odds with their own preconceived jurisprudential agenda. It takes more judicial courage and backbone to express what is right and just, confining the decision to the short, single issue necessary to complete the resolution of this case, than to curry popularity by appealing to the prejudices or predilections of the news media or any special group by writing a legal opus containing pseudo-erudition on an issue which in any event was wholly unnecessary for a complete determination of this case.
All of the foregoing is apparent from the majority’s vapid, meaningless, so-called four-factor test to determine if a defamatory statement is a statement of fact or opinion. Where this issue exists in any libel trial in future cases involving the press as a defendant, the trial judge might as well simply direct a verdict for the defendant, or even better, routinely grant summary judgment motions made by the defense, because, given the result of the case at bar, it is difficult to imagine what otherwise libelous statements of fact will remain actionable once they have been printed in a newspaper.
*276If the trial judge, perhaps erroneously, concludes that there is a jury issue and tries to frame an understandable jury instruction from the verbal orgy of nonsensical jargon which cascades from the majority’s discussion of the spurious four-factor test so as to distinguish fact from opinion, his instruction will likewise probably be deemed nonsense by any reviewing court when measured by the standardless Scott case. In that event the appellate court should fashion a rule for jury instruction instead of the vacuous nonsense in the present opinion representing the views of a majority of four.
The standardless four-factor test for distinguishing fact from opinion, as applied here in Scott, makes every statement of fact a statement of opinion in every case and therefore not actionable. This is a deprivation of every libeled plaintiff’s rights under both the Ohio Constitution and the United States Constitution16 which provide as follows:
Section 16, Article I, of the Ohio Constitution:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay.” (Emphasis added.)
Section I of the Fourteenth Amendment to the United States Constitution:
“* * * [N]or shall any State deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.”
If the majority desires to be absolutist (all statements of fact are opinions) with respect to the First Amendment freedom of the press, it should say so, as did the late Justice Hugo Black, instead of foisting upon the public several confusing theories, standards and analyses of legal justification and defense, all of which will obfuscate the law in this area.
*277[[Image here]]
*278APPENDIX
... Diadiun says Maple told a lie
A lesson which, sadly, in view of the events of the past year, is well they learned early.
It is simply this: If you get in a jam, lie your way out.
If you're successful enough, and powerful enough, and can sound sincere enough, you stand an excellent chance of making the lie stand up, regardless of whatreally happened.
The teachers responsible were mainly head Maple wrestling coach Mike Milkovich and former superintendent of schools H. Donald Scott.
Last winter they were faced with a difficult situation. Milkovich's ranting from the side of the mat and egging the crowd on against the meet official and the opposing team backfired during a meet with Greater Cleveland Conference rival Metor, and resulted in first the Maple Heights team, then many of the partisan crowd attacking the Mentor squad in a brawl which sent four Mentor wrestlers to the hospital,
Naturally, when Mentor protested to the governing body of high school sports, the OHSAA, the two men were called on the carpet to account for the incident.
But they declined to walk into the hearing and face up to their responsibilities, as one would hope a coach of Milkovich’s accomplishments and reputation would do, and one would certainly expect from a man with the responsible poisition of superintendent of schools.
Instead they chose to come to the hearing and mlsrepresent the things that happened to the OHSAA Board of Control, attempting not only to convince the board of their own innocence, but, incredibly, shift the t’ame of the affair to Mentor.
I was among the 2,000-plus witnesses of the meet at which the trouble broke out, and I also attended the hearing before the OHSAA, so I was in a unique position of being the only non-involved party to observe both the meet itself and the Milkovich-Scott version presented to the board.
Any resemblance between the two occurancea is purely coincidental.
To anyone who was at the meet, it need only be said that the Maple coach's wild gestures during the events leading up to the brawl were passed off by the two as “shrugs,” and that Milkovich claimed he was “Powerless to control the crowd” before the melee,
Fortunately, it seemed at the time, the Milkovich-Scott version of the incident presented board of confrol had enough contradictions and obvlous “ *■**£* 811 1,0301 members were able jo see through it.
Probably as much in distasteful reaction to the chicanery of the two officials as in displeasure over the actual incident, the board then voted to suspend Maple from this year's tournament and to put Maple Heights, and both Milkovich and his son, Mike Jr. (the Maple Jaycee coach), on two-year probation,
But unfortunately, by the time the hearing before Judge Martin rolled around, Milkovich and Scott apparently had their version of the Incident polished and reconstructed, and the judge apparently believed them,
“I can say that some of the stories told to the judge sounded pretty darned unfamiliar,” said Dr. Harold Meyer, commissioner of the OHSAA, who attended the hearing. “It certainly sounded different from what they told us.”
Nevertheless, the judge bought their story, and ruled in their favor,
Anyone who attended the meet, whether he be from Maple Heights, Mentor, or Impartial observer, knows in his heart that Milkovich and Scott lied at the hearing after each having given his solemn oath to tell the truth,
But they got away with it.
Is that the kind of lesson we want our young people learning from their high school administrators and coaches?
I think not.

 One concurring opinion is advisory, dealing with pure obiter dicta which is designed to curry further adulation by the news media — which it most assuredly will — by intimating that Embers Supper Club, Inc. v. Scripps-Howard Broadcasting Co. (1984), 9 Ohio St. 3d 22, which was not argued below, should be overruled. The Embers case and the issues therein contained are not relevant to a determination of the present Scott case.


 I use the word “purportedly,” because despite the majority’s contorted application of its new and improved four-factor test, any reader of today’s majority opinion can readily see the real rule adopted by the majority: in a libel case, the newspaper always veins.


 In determining whether a statement is fact or opinion, the majority advances a purported “test” involving “at least four factors,” and in support thereof cites a host of legal precedents from federal jurisdictions. A review of these cited cases reveals that none of them provides even the remotest foundation for this “test.”
In support of the first factor, “specific language used,” the majority cites Cianci v. New Times Pub. Co. (C.A. 2, 1980), 639 F. 2d 54, which holds that an article stating that a mayor had been accused of rape was not protected as a “statement of opinion,” and does not support the defendants’ thesis herein that the Diadiun statement was opinion, not fact. Cianci, supra, supports the holding in Milkovich that the Diadiun news article was a statement of fact and not an opinion. Lauderback v. American Broadcasting Companies, Inc. (C.A. 8, 1984), 741 F. 2d 193, is inapplicable because it dealt with statements in a TV broadcast by defendant that an insurance agent was dealing unscrupulously with elderly citizens, and unlike the Diadiun statement here, did not involve an allegation of criminal conduct by plaintiff. The United States Court of Appeals held that representations that an insurance agent was guilty of unethical behavior constitute opinion protected by the First Amendment. Likewise, Lewis v. Time, Inc. (C.A. 9, 1983), 710 F. 2d 549, is inapplicable because the defendant did not assert a criminal act by plaintiff. Instead, the gist of the United States Court of Appeals’ holding is that the “[alleged inference arising from [the] magazine article that the named attorney was a dishonest ‘shady practitioner’ was a constitutionally protected opinion, because the article set forth the facts underlying the opinion that the attorney was a ‘shady practitioner,’ i.e., state court judgments against the attorney for fraud and malpractice.” Id. at paragraph nine of the headnotes.
Natl. Assn. of Letter Carriers v. Austin (1974), 418 U.S. 264, is also totally irrelevant. The case did not involve a statement by defendant of criminal acts by plaintiff. The court held, and properly so, that the use of the epithet “scab” in the union newsletter could not be the basis of a state libel judgment. The same is true of Greenbelt Cooperative Publishing Assn. v. Bresler (1970), 398 U.S. 6, which held that the word “blackmail” in the circumstances of the case was not slander when spoken at the city council meeting nor libel when reported in the newspaper articles which were accurate, it being clear no reader could have thought plaintiff was being charged with the commission of a criminal offense. The Diadiun article in the present case is not even a remote relative of the Greenbelt case.
Neither does the cited case of Ollman v. Evans (C.A. D.C. 1984), 750 F. 2d 970, have any relevancy. It held that statements set forth in a newspaper column questioning the nomination of the plaintiff, an avowed Marxist, to a university post, were constitutionally protected *272expressions of opinion, rather than assertions of fact, and were not actionable in a defamation action. The newspaper article did not ascribe any criminal conduct to plaintiff as did the Diadiun article herein.
Nowhere do the above-cited cases, singly or collectively, suggest anything resembling a four-factor test as set forth by the majority today. The result-oriented majority is bent on overruling Milkovich. Any irrelevant precedent was grabbed to lend superficial credence to their analysis and to frustrate easy analysis. Ohio now is unique in having unintelligible gibberish as a standard for actionable defamation of a private citizen. No other jurisdiction has experimented in this frenzied manner with such a standardless standard.


 Big Brother, in Orwell’s Nineteen Eighty-Four, says the following:
“War is Peace
“Freedom is Slavery
“Ignorance is Strength”


 I am particularly intrigued with Justice Holmes’ concurrence, wherein he opines that “[i]t does no violence to the legal doctrine of stare decisis to right that which is clearly wrong. It serves no valid purpose to allow incorrect opinions to remain in the body of our law.” If his position were not so transparently hypocritical on this case, I would welcome his conversion to my own oft-expressed views on the doctrine of stare decisis. However, I feel certain that his convenient retreat from his historical reliance on stare decisis will be limited to cases such as this one, in which he finds himself in a majority which is bound and determined to uphold the unabashed trammeling of the rights of individuals by big businesses such as the newspaper herein.


 See, also, Baker v. McKnight (1983), 4 Ohio St. 3d 125 (Holmes, J., dissenting, at 131); Ady v. West American Ins. Co. (1982), 69 Ohio St. 2d 593 [23 O.O.3d 495] (Holmes, J., dissenting, at 603).


 Curiously, the majority cites to the dissent of two justices of the United States Supreme Court to the petition for certiorari in Milkovich and, sub silentio, intimates that this dissent is the law of the case, namely, that Milkovich was a public figure. However, the majority opinion conveniently ignores the fact that seven justices of the United States Supreme Court did not share the views about Milkovich which were articulated in that dissent.


 The majority opinion says that “[mjisstatements and falsehoods are inevitable in any democratic scheme,” and in the same paragraph indicates that such falsehoods are not redressable because of the “ ‘chilling’ effect” such redress would have on “the expression of unpopular statements.” That is a strange convolution. Unpopular statements will be and should be protected until they become factual, legally defamatory statements.